Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0035458 A1) in view of Kinoshita et al. (US 2003/0001496 A1).
Regarding Independent Claim 9, Wu et al. disclose an electron gun system comprising:
an electron source (an electron beam generator 650, Fig 7, [0076]) that directs a primary beam of electrons (electron beam 654, Fig 7, [0076]);
a plate (an extraction grid 726, an acceleration grade 728, Fig 7, [0085]) defining a beam limiting aperture (an opening 724a, an opening 702a , Fig 7, [0084]), wherein the primary beam of electrons is projected through the beam limiting aperture (see Fig 7, [0084]);
a magnetic field source (magnetic field produced by a pair of electromagnets 656 and 658, Fig 7, [0076]) that generates a magnetic field; 
a channel (a processing region 718, Fig 7, [0083]) that the primary beam of electrons is projected through after being projected through the beam limiting aperture (see Fig 7); 
Wu et al. disclose the invention substantially as claimed and as discussed above; except, a sweep electrode that generates an electric field in a drift region, wherein the electric field increases kinetic energy of secondary electrons in the channel.
	Kinoshita et al. teach a sweep electrode that generates an electric field in a drift region (applying a weep voltage to the deflecting electrode 5 are connected to a sweep voltage generation circuit 10… respectively applied to the deflecting plates 5a and 5b, Fig 1, [0049]), wherein the electric field increases kinetic energy of secondary electrons in the channel (“secondary electrons in the channel” been taught by Wu et al. already).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wu et al. with further teaching from Kinoshita et al. of a sweep electrode that generates an electric field in a drift region, wherein the electric field increases kinetic energy of secondary electrons in the channel because Kinoshita et al. teach, in Para. [0051] of providing power supply system to the magnetic field source for an independent and more reliable current supply during operation.
Regarding Claims 10-12, Wu et al. in view of Kinoshita et al. disclose the invention substantially as claimed and as discussed above; except the limitations under Claims 10-12.
	Kinoshita et al. further teach Claim 10, further comprising a voltage source (a sweep voltage generation circuit 10… respectively applied to the deflecting plates 5a and 5b, Fig 1, [0049]) connected to the sweep electrode; Claim 11, wherein the sweep electrode is positioned 6 mm downstream of the beam limiting aperture (“beam limiting aperture” taught by Wu et al. already) with respect to the direction the primary beam of Claim 12, wherein the sweep electrode operates at a voltage from -100 V to +100 V (between 1 and 2 kvp-p, [0049]; it appears the sweep electrode operates can be controlled at a voltage from -100 V to +100 V).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wu et al. in view of Kinoshita et al. with further teaching from Kinoshita et al. of Claim 10, further comprising a voltage source connected to the sweep electrode; Claim 11, wherein the sweep electrode is positioned 6 mm downstream of the beam limiting aperture with respect to the direction the primary beam of electrons is projected; Claim 12, wherein the sweep electrode operates at a voltage from -100 V to +100 V because Kinoshita et al. teach, in Para. [0051] of providing power supply system to the magnetic field source for an independent and more reliable current supply during operation.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0035458 A1) in view of Hargus, Jr. et al. (US 6,525,480 B1).
Regarding Independent Claim 13, Wu et al. disclose a method comprising:
generating a primary beam (electron beam 654, Fig 7, [0076]) of electrons with an electron source (an electron beam generator 650, Fig 7, [0076]);
projecting the primary beam of electrons through a beam limiting aperture (an opening 724a, an opening 702a , Fig 7, [0084]);

Wu et al. disclose the invention substantially as claimed and as discussed above; except, wherein secondary electrons in the channel have a Larmor radius and a Larmor time, wherein the inner width dimension is less than or equal to twice a value of the Larmor radius, and wherein the Larmor time for the secondary electrons is greater than I ns; and limiting the secondary electrons in the channel to one orbit or less.
Hargus, Jr. et al. teach wherein an electrons in the channel have a Larmor radius and a Larmor time, wherein an inner width dimension is less than or equal to twice a value of a Larmor radius (the electrons in an obit cyclotron motion 130…electron orbit radius re is generally smaller than the electron mean free path and the acceleration channel width W, Col 3 line 16-20), and a Larmor time for the electrons (the time of generating the Larmor radius); and limiting the electrons in the channel (limiting in the processing region 718, Fig 7, [0083]). Hargus, Jr. et al. do not explicitly disclose wherein the Larmor time for the secondary electrons is greater than I ns; and limiting the secondary electrons in the channel to one orbit or less; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a Larmor time for the secondary electrons is greater than 1 ns; and limiting the secondary electrons in the channel to one orbit or less; since such a time arrangement configurations would have involved a mere change in the electron orbit radius and to control the orbit, and a change in position- orbit radius and limiting 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wu et al. with further teaching from Hargus, Jr. et al. of wherein secondary electrons in the channel have a Larmor radius and a Larmor time, wherein the inner width dimension is less than or equal to twice a value of the Larmor radius, and wherein the Larmor time for the secondary electrons is greater than I ns; and limiting the secondary electrons in the channel to one orbit or less because Hargus, Jr. et al. teach, in Col 6 line 10-21 of providing an excellent Hall thrusters that are smaller, more compact, and more efficient at low power for a more ruggedly and reliably perform. 
Regarding Claims 14-16, Wu et al. in view of Hargus, Jr. et al. disclose the invention substantially as claimed and as discussed above; except the limitations under Claims 14-16.
	Hargus, Jr. et al. further teach Claim 14, wherein the inner width dimension is a diameter (the electron orbit radius…smaller than the acceleration channel width W, Col 3 line 18-20); Claim 15, wherein the inner width dimension is from 2 mm to 5 mm (electron Larmor radius, re, scales as... Here B is the magnetic field strength and Te is Claim 16, wherein the inner width dimension is from 2 mm to 3 mm (electron Larmor radius, re, scales as… Here B is the magnetic field strength and Te is the electron temperature, Col 3 line 24-31; it appears the inner width dimension can be 2 mm to 3 mm with the control of the system parameters during operation, see Col 3 line 43-47).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wu et al. in view of Hargus, Jr. et al. with further teaching from Hargus, Jr. et al. of Claim 14 wherein the inner width dimension is a diameter; Claim 15, wherein the inner width dimension is from 2 mm to 5 mm; Claim 16, wherein the inner width dimension is from 2 mm to 3 mm because Hargus, Jr. et al. teach, in Col 6 line 10-21 of providing an excellent Hall thrusters that are smaller, more compact, and more efficient at low power for a more ruggedly and reliably perform.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0035458 A1) in view of Kinoshita et al. (US 2003/0001496 A1) and Hargus, Jr. et al. (US 6,525,480 B1).  §  ,   ¶
Regarding Independent Claim 1, Wu et al. disclose an electron gun system comprising:
an electron source (an electron beam generator 650, Fig 7, [0076]) that directs a primary beam of electrons (electron beam 654, Fig 7, [0076]);

a magnetic field source (magnetic field produced by a pair of electromagnets 656 and 658, Fig 7, [0076]) that generates a magnetic field;
a voltage source (voltage supply 740, Fig 7, [0087]) connected to the magnetic field source; and
a channel (a processing region 718, Fig 7, [0083]) that the primary beam of electrons is projected through after being projected through the beam limiting aperture (see Fig 7), wherein the channel has an inner width dimension perpendicular to a direction the primary beam of electrons is projected (see Fig 7), 
Wu et al. disclose the invention substantially as claimed and as discussed above; except, the voltage source connected to the magnetic field source; wherein the inner width dimension is less than or equal to twice a value of a Larmor radius of secondary electrons in the channel, and wherein a Larmor time for the secondary electrons is greater than 1 ns.
Kinoshita et al. teach a voltage source (power supplies 13a and 13b, Fig 1, [0051]) connected to a magnetic field source (focusing magnetic flux generators 12a and 12b are formed of coils...are connected to drive power supplies 13a and 13b, Fig 1, [0051]).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wu et al. with further teaching from Kinoshita et al. of the voltage source connected to the magnetic field source because Kinoshita et al. teach, in Para. [0051] of providing power supply system to the magnetic field source for an independent and more reliable current supply during operation. 
Wu et al. in view of Kinoshita et al. teach the invention substantially as claimed and as discussed above; except, wherein the inner width dimension is less than or equal to twice a value of a Larmor radius of secondary electrons in the channel, and wherein a Larmor time for the secondary electrons is greater than 1 ns.
Hargus, Jr. et al. teach wherein an inner width dimension is less than or equal to twice a value of a Larmor radius of secondary electrons in the channel (the electrons in an obit cyclotron motion 130…electron orbit radius re is generally smaller than the electron mean free path and the acceleration channel width W, Col 3 line 16-20), and a Larmor time for the electrons (the time of generating the Larmor radius). Hargus, Jr. et al. do not explicitly disclose that a Larmor time for the secondary electrons is greater than 1 ns; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a Larmor time for the secondary electrons is greater than 1 ns; since such a time arrangement configurations would have involved a mere change in the electron orbit radius, a change in position- orbit radius is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well when a Larmor time for the secondary electrons is not 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wu et al. in view of Kinoshita et al. with further teaching from Hargus, Jr. et al. of wherein the inner width dimension is less than or equal to twice a value of a Larmor radius of secondary electrons in the channel, and wherein a Larmor time for the secondary electrons is greater than 1 ns because Hargus, Jr. et al. teach, in Col 6 line 10-21 of providing an excellent Hall thrusters that are smaller, more compact, and more efficient at low power for a more ruggedly and reliably perform. 
Regarding Claims 2-4, Wu et al. in view of Kinoshita et al. and Hargus, Jr. et al. disclose the invention substantially as claimed and as discussed above; except the limitations under Claims 2-4.
	Hargus, Jr. et al. further teach Claim 2 an inner width dimension is a diameter (the electron orbit radius…smaller than the acceleration channel width W, Col 3 line 18-20); Claim 3, wherein the inner width dimension is from 2 mm to 5 mm (electron Larmor radius, re, scales as... Here B is the magnetic field strength and Te is the electron temperature, Col 3 line 24-31; it appears the inner width dimension can be 2 mm to 3 mm with the control of the system parameters during operation, see Col 3 line 43-47); Claim 4, wherein the inner width dimension is from 2 mm to 3 mm (electron Larmor radius, re, scales as… Here B is the magnetic field strength and Te is the electron temperature, Col 3 line 24-31; it appears the inner width dimension can be 2 mm to 3 mm with the control of the system parameters during operation, see Col 3 line 43-47).
 Wu et al. in view of Kinoshita et al. and Hargus, Jr. et al. with further teaching from Hargus, Jr. et al.of Claim 2 an inner width dimension is a diameter; Claim 3, wherein the inner width dimension is from 2 mm to 5 mm; Claim 4, wherein the inner width dimension is from 2 mm to 3 mm because Hargus, Jr. et al. teach, in Col 6 line 10-21 of providing an excellent Hall thrusters that are smaller, more compact, and more efficient at low power for a more ruggedly and reliably perform.
Regarding Claims 5-8, Wu et al. in view of Kinoshita et al. and Hargus, Jr. et al. disclose the invention substantially as claimed and as discussed above; except the limitations under Claims 5-8.
	Kinoshita et al. further teach Claim 5, further comprising a sweep electrode that generates an electric field in a drift region (applying a weep voltage to the deflecting electrode 5 are connected to a sweep voltage generation circuit 10… respectively applied to the deflecting plates 5a and 5b, Fig 1, [0049]), wherein the electric field increases kinetic energy of secondary electrons in the channel (“secondary electrons in the channel” been taught by Wu et al. already); Claim 6, further comprising a second voltage source (a sweep voltage generation circuit 10… respectively applied to the deflecting plates 5a and 5b, Fig 1, [0049]) connected to the sweep electrode; Claim 7, wherein the sweep electrode is positioned 6 mm downstream of the beam limiting aperture (“beam limiting aperture” taught by Wu et al. already) with respect to the direction the primary beam of electrons is projected (see Fig 1; it appears the sweep electrode can be positioned 6 mm downstream of the beam limiting aperture during Claim 8, wherein the sweep electrode operates at a voltage from -100 V to +100 V (between 1 and 2 kvp-p, [0049]; it appears the sweep electrode operates can be controlled at a voltage from -100 V to +100 V).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wu et al. in view of Kinoshita et al. and Hargus, Jr. et al. with further teaching from Kinoshita et al. of Claim 5, further comprising a sweep electrode that generates an electric field in a drift region, wherein the electric field increases kinetic energy of secondary electrons in the channel; Claim 6, further comprising a second voltage source  connected to the sweep electrode; Claim 7, wherein the sweep electrode is positioned 6 mm downstream of the beam limiting aperture; Claim 8, wherein the sweep electrode operates at a voltage from -100 V to +100 V because Kinoshita et al. teach, in Para. [0051] of providing power supply system to the magnetic field source for an independent and more reliable current supply during operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761